ATTORNEY GENERAL                     OF    TEXAS
                                             GREG       ABBOTT




                                                 June 15,2006



The Honorable Carole Keeton Strayhom                       Opinion No. GA-0437
Texas Comptroller of Public Accounts
Post Office Box 13528                                     Re: Maximum salary payable to a district judge
Austin, Texas 78711-3528                                  under section 659.012 of the Government Code
                                                          (RQ-0419-GA)

Dear Comptroller     Strayhorn:

         In 2005, during the Second Called Special Session of the Seventy-ninth Legislature, Texas
judges received a salary increase. You request our opinion on the lawful maximum amount payable
to a state district judge under the provisions of the enacting legislation, House Bill 11.’

      House Bill 11, which was codified at section 659.012 ofthe Government Code, was effective
December 1,2005, and provides that

                  a judge of a district court is entitled to an annual salary from the state
                  of at least $125,000, except that the combined salary of a district
                 judge from state and county sources, including compensation for any
                  extrajudicial services performed on behalf of the county, may not
                  exceed the amount that is $5,000 less than the salary provided for a
                 justice of a court of appeals other than a chiefjustice[.]

TEX. GOV’T CODE ANN. § 659.012(a)(l) (V emon Supp. 2005); Act of Aug. 9,2005,79th Leg., 2d
C.S., ch. 3, § I,2005 Tex. Gen. Laws 34,35. In addition to the salary provided by the state pursuant
to section 659.012, district judges may also receive additional compensation from counties for
extrajudicial services they render to their county.* See TEx. GOV’T CODE ANN. 5 32.001 (Vernon
Supp. 2005). A similar scheme provides for the salary of justices of the courts of appeal other than
a chief justice:



          ‘Letter from Honorable Car& K&on Strayhorn, Texas Comptroller of Public Accounts, to Honorable Greg
Abbott, Attorney General of Texas, at I (Nov. 15, 2005) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us).

         “For instance, a district judge may serve as a member of the county juvenile board, see TEX. GOV’T CODE ANN.
5 24.306 (Vernon 2004), and establish community supervision and corrections departments. See id. 5 76.002(a) (Vernon
Supp. 2005).
The Honorable Carole Keeton Strayhom         - Page 2        (GA-0437)




                a justice of a court of appeals other than the chiefjustice is entitled to
                an annual salary from the state that is equal to 110 percent of the
                salary of a district judge, except that the combined salary of a justice
                of the court of appeals other than the chief justice from all state and
                county sources, including compensation for any extrajudicial services
                performed on behalf of the county, may not exceed the amount that
                is $5,000 less than the salary provided for a justice of the supreme
                court.

Id. 5 659.012(a)(2).    Chapter 31 of the Government Code authorizes counties to pay additional
compensation   to justices of the courts of appeal. See id. 5 3 1.001.

         To answer your question we must determine what “salary provided for a justice of a court
of appeals” means. In construing section 659.012, we must give effect to the legislature’s intent.
See TEX. GOV’T CODE ANN. 5s 311.021, ,023 (Vernon 2005); Albertson’s Inc. v. Sinclair, 984
S.W.2d 958,960 (Tex. 1999). When interpreting a statute, courts look first to the literal text ofthe
statute for its meaning and ordinarily give effect to that plain meaning. See Sinclair, 984 S.W.2d at
960; Boykin v. State, 818 S.W.2d 782,785 (Tex. Crim. App. 1991). A court will look beyond the
literal language of the statute only when “the plain language of [the] statute would lead to absurd
results or ifthe language is    ambiguous.” Expurte Russell, 60 S.W.3d 875,876 (Tex. Crim. App.
2001) (quoting Boykin, 818 S.W.2d at 785-86).

        Under section 659.012, the salary of a district judge is subject to the limitation that the
judge’s combined state and county salary may not exceed an “amount that is $5,000 less than the
saluryprovidedfor      a justice ofa court of appeals other than a chiefjustice.” TEX. GOV’T CODE
ANN. 5 659.012(a)(l) (Vernon Supp. 2005) (em ph asis added). The maximum salary provided for
a justice of a court of appeals other than a chief justice is “$5,000 less than the salary provided for
[an associate] justice of the supreme court.” Id. § 659,012(a)(2). The statute provides that the fixed
salary for associate supreme court justices is “120 percent of the salary of a district judge,” or
$150,000. Id. 5 659,012(a)(3).       Therefore the maximum salary of an appellate court justice is
$145,000. See id. § 659,012(a)(2), (“the combined salary of a justice of the court of appeals. , . may
not exceed the amount that is $5,000 less than the salary provided for a justice of the supreme
court”). Accordingly, the maximum salary of a district court judge, which is limited to $5,000 less
than the salary provided for a justice of a court of appeals other than a chiefjustice, is $140,000. See
id. § 659.012(a)(l) (“the combined salary of a district judge . may not exceed the amount that is
$5,000 less than the salary provided for a justice of a court of appeals”).
The Honorable Carole Keeton Strayhorn   - Page 3    (GA-0437)




                                    SUMMARY

                     Under section 659.012 ofthe Government Code themaximum
              lawful amount payable to a state district judge is $140,000.




ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee